Title: To George Washington from John Tayloe Wormeley, 3 March 1783
From: Wormeley, John Tayloe
To: Washington, George


                        
                            New York 3d March 1783
                        
                        Did I not know that your Excellency was once intimate with my Fathers family, and on that account will be
                            pleased to pay some attention to my Letter, believe me Sir, I shou’d never have presumed to have troubled you on this
                            occasion, but when I reflect you will give an ear to a candid story, and perhaps at the same time use your influence in my
                            behalf, I concieve it a very great honor to address your Excellency on the Subject, relying more on your humanity than any
                            thing I can plead in my own behalf.
                        At the age of six years, I was sent by my Father to Europe for my Education, I never did return to this
                            Country, untill after it was engaged in War, and then I was obliged to do so because my Father had no longer the means of
                            making me remittances to prosecute my studies, I most candidly confess to your Excellency, that I was fond of joining the
                            Royal army, I was educated in Europe, I came from there to this Country at the age of sixteen, of course after being so
                            long in that Country, I knew no other Army, no other power, and most readily joined them.
                        In south Carolina when the Royal Army was most successfull I married the Daughter of Colonel Stark of the
                            American Army, whose long sufferings in the Provost there, I know Your Excellency has already been apprized of I assisted
                            that Family, when in the greatest Distress, even shar’d my pay to the last sixpence with them, I never did harm to any
                            person in America, nor I cannot be led to think that your Excellency will blame me for what I have now wrote you.
                        My Lady is now in Virginia young & beautifull, lamenting the absence of her husband so much that I am
                            told she is likely to fall into a decay, she is the Darling Child of her Father, and my having your Excellencys permission
                            to go to her, woud not only make her Fathers Family and my Fathers Family happy, but lay me under eternal obligations to
                            your Excellency.
                        I have now been candid with your Excellency for I am told you despise duplicity, and I well know that did
                            your Excellency but hint to Congress your approbation of my being once more permitted to Visit my Native Country, My Wife
                            and Family; that I shoud soon be made the most happy man alive, let me once more entreat your interest in my behalf;
                            perhaps your Excellency  think that my application is more through self interested views, than an
                            affection to my absent Lady, permit me to tell you to the Contrary, for I am the youngest of many Children, I have no
                            fortune to look for at my Fathers death, my application to you is to make Mrs Wormeleys relations and herself happy.
                        I resign’d my Company in the Army four months ago, I have only to add that it is in your power to make my
                            Family happy for ever, and lay me under lasting Obligations to Your Excellency. I have the honor to be with much respect
                            Your Excellency’s most Obedient humble Servant
                        
                            John Wormeley
                        
                    